EMU10: The first 10 years of Economic and Monetary Union and future challenges (debate)
We will now proceed with the debate on the first ten years of economic and monetary union and future challenges. In that connection, I would like to wish the Prime Minister and Finance Minister of Luxembourg and President of the Eurogroup, Mr Jean-Claude Juncker, a very warm welcome to the European Parliament.
(Applause)
It is, of course, also my pleasure to welcome the competent Commissioner, Joaquín Almunia.
rapporteur. - (FR) Mr President, Mr President of the Eurogroup, Commissioner, I believe that this is an important moment, and the theme that we are going to debate today greatly affects Europeans as a whole.
I believe, and everyone is convinced of it today, that the euro is our greatest capital, our best investment. It is now time to assess matters, but through an assessment in a crisis period we clearly need to find the means to get things moving again. What kind of situation would we be in without the euro? Without the euro, Iceland would today be more or less like Ireland, or, rather, Ireland would resemble Iceland.
We have re-opened the debates in this crisis because everyone has realised just how central the euro was to our ability to withstand events not just in ordinary times, but also in times of crisis.
Commissioner, I should like to thank you for your sense of anticipation, for when, in May 2008, in this House, you put this document on the table, no one realised just how useful and necessary it would be, or how it would underpin vital work aimed at looking ahead to the future and at being able to tackle the crisis facing us on the basis of this solid foundation that is the euro.
However, I am fully aware that, in your discussion with the ministers for economic affairs and finance, they suddenly had their minds on other matters, they suddenly had their minds on matters to which they were not paying attention: those of the financial markets. You must remind them that, if they want in the future to emerge from the crisis situation we are in, they will not get away without doing two things.
They will have to balance Economic and Monetary Union. We have seen it done to manage the crisis on the financial markets. We are seeing it being done today to manage the crisis in the real economy with which we are faced. Monetary policy can do a great deal, by injecting liquidity to help the markets operate, and by lowering rates to try to revive investment. But that is all! After that, it is up to the governments to take action to save the banks, to drive out toxic products, and, in the future, to revive economic activity within the European Union.
It is therefore time that the ministers for economic affairs and finance used the Treaty, which tells them to regard their economic policy as a policy of common interest. On this basis, Commissioner, relaunch the debate at Ecofin, demand this road map that you have suggested to them, and realign yourself with us on the basis of the proposals, of our proposals, that you will have endorsed so that, in future, the euro really serves growth and employment.
With regard to monetary policy, of course, we respect the independence of the Central Bank, but we also respect the Treaty as a whole, and Article 105, beyond price stability, stipulates that the Central Bank must pursue the Union's other objectives. Need I point this out? Need I say that, tomorrow, we may open a new debate, as well? Is it not necessary, this is not in our report, but will it not be necessary to open a debate on the inclusion of a financial market stability objective in the monetary policy objectives? I put the question to you.
Clearly, we will not make progress with the operation of Economic and Monetary Union if we do take greater account of the relationship between the real economy and the financial markets. We are paying the price today for having forgotten this.
On enlargement, this crisis is re-opening the conditions of the debate, but I believe that we need to remain rigorous. Reform prior to entry into the Euro Zone is easier than reform after entry into the Euro Zone, even though this is extremely demanding. Commissioner, you made this a key point of your report: the idea that the differences that have emerged in the operation of the Euro Zone are a cause for concern. They are greater than we first thought.
Therefore, we, the European Parliament, call on you to provide the European Union with tools enabling it to observe the quality of public spending in order to see how the Member States react, and to ensure that this is not just a debate on thresholds, one that allows only a general debate and not a debate on the quality of public spending, which is the responsibility of the ministers for economic affairs and finance.
In the road map that you are proposing to us, we also believe, Commissioner, that you need to address the Member States today to ask them to review their plans. Their national reform plans do not take account, at present, of the latest forecasts that you have put on the table.
If we are to take the joint economic policy coordination exercise seriously, these plans now need to be reviewed on the basis of the growth forecasts that you have put on the table and that have been backed up and confirmed by the IMF and the OECD.
Lastly, of the proposals that we are formulating, I would draw your attention to the issues at stake in terms of the external representation of the Euro Zone. For too long we have adopted a passive attitude. The euro protected us. However, in addition to protecting us, it now has to enable us to be a player with a strong voice on the international stage, so that we are not just the floating link in a debate between the other major monetary powers. We are a major monetary power, we must accept the consequences of this in full, and this is also a matter for a consistent, concerted debate within the Council of Ministers.
We, the European Parliament, are more than willing to play our part in this exercise, as you know.
rapporteur. - (DE) Mr President, I would like to welcome the representatives of the Euro Zone, the Prime Minister and the Commissioner for Economic and Monetary Affairs. Taking stock overall, I think we can say that, in its first ten years, the euro has been an unqualified success. It did not all go completely smoothly, but, particularly during the recent crisis in the financial markets, the institutions have proven their worth. On the basis of institutional cooperation within the Euro Zone, decisions could be drafted quickly, implemented promptly and, in particular, act as examples for all 27 Member States.
We have presented a report containing 62 detailed points, including an assessment of the past and prospects for the future. Mrs Berès has already talked about certain points concerning the outlook for the future, and I would like to expand on them. Behind all the positive responses to the euro, there is still the question of what is to happen next. Are the Euro Zone and the European Central Bank prepared for the forthcoming challenges? There will certainly be one challenge or another that will need to be analysed. I would like to remind you of the differences in the development of competitiveness in the Euro Zone, because the secret is that, although we have a central monetary policy, we have local budgetary and financial policies. The Stability and Growth Pact can only act as an anchor between these two levels if the Member States are prepared to stick to the pact, to accept the conditions and to demonstrate the necessary discipline. The Stability and Growth Pact is therefore now facing its first big test, in the form of the handling of the financial crisis. In my opinion, it has the necessary flexibility, and there can in any event be temporary exceptions in extreme cases, but the Stability and Growth Pact cannot be just set to one side.
The other question is what is to happen next with regard to debt. The package for the financial markets was wrapped up quickly, the governments took action, and there was a demonstration of an ability to act in a crisis, including by the Commission, but the question is, are we now going to cast aside the principles that have contributed to the stability of the euro, or are we going to succeed in developing and maintaining those principles?
On top of that, we have made myriad proposals that, due to the short time I have surprisingly been given to speak, I cannot and will not enumerate. The fact is, though, that we need a more authoritative and unified external representation of the euro - in which respect we fully share the position taken by the Prime Minister of Luxembourg and President of the Eurogroup. I was amazed that Mr Juncker, as President of the Eurogroup, was not invited to the most recent summit in Washington. I can say that quite openly, because it is such a contrast with all the positive developments. Naturally, we also want the European Parliament to be appropriately involved, and there is one item on the agenda that we have been debating for a long time, namely the issue of whether it is enough to increase coordination of budgetary and financial policy or whether - as France believes - it is not enough and we need, instead, to provide an institutional form of 'economic government', which is so controversial in Germany. Which is the right path to take? For my group, the answer is clear: we do not need economic government, but we do need greater coordination, including with regard to the agreed policy mix. We also, however, need the Member States to show the necessary discipline, otherwise the euro may find itself in difficulties over the long term, and nobody wants that.
Many thanks to all those responsible. Parliament is prepared to cooperate closely, and we are sure that we will be able to set the tone with this report.
Member of the Commission. - (ES) Mr President, Mr President of the Eurogroup, ladies and gentlemen, firstly I must, on behalf of the Commission, thank the two rapporteurs, Mrs Berès and Mr Langen, and all those who worked on this excellent report.
The quality of this report on the tenth anniversary of Economic and Monetary Union is to be congratulated. The cooperation between the various political groups, in a demonstration of the high degree of cohesion within this Parliament, should also be congratulated. This is yet another asset and another positive element of this Economic and Monetary Union, both in its present and in its future.
This Economic and Monetary Union has existed for ten years. That was the starting point for our analysis and also the starting point for the report produced by the Commission. It was also the starting point for the Commission communication that I had the honour of presenting to you on 7 May. However, the tenth anniversary of the euro and Economic and Monetary Union has coincided with an exceptionally difficult and complex economic situation. This allows us to analyse this Economic and Monetary Union in terms of how useful the euro, our single currency, our sign of integration, can be in tackling such a situation, which we have never experienced before.
The conclusion is that the first ten years of the euro have been very positive. In terms of the usefulness of Economic and Monetary Union in tackling the current situation, the conclusion is also positive. We are living through difficult times but we have in our hands an extraordinarily useful instrument to tackle these difficulties.
Obviously, the conclusions of the analysis in our communication that I presented here on 7 May and the conclusions of your report must be put into practice so that this instrument can be usefully applied at this moment in time. I agree with the two rapporteurs that coordination is a key element.
At the meeting in Washington this weekend, there was also talk about coordination. Without coordination, we cannot tackle this situation effectively. No one can solve their economic problems in such a situation as this without coordinating their economic policies. This was evident a few weeks ago when we had to confront the risk of collapse in the financial system. It is also evident now that we are having to face the prospect of a recession in most of our economies, and when we are, for the first time in our lives, even facing a risk of deflation.
Budgetary policies must be coordinated. The report on Economic and Monetary Union talks about the need to increase budgetary surveillance, to expand the way in which fiscal and budgetary policies are coordinated, as Mr Langen said. However, we must also bear in mind sustainability, as Mrs Berès mentioned, the quality of public finances and the fact that we have a system of rules in the Stability and Growth Pact, which was revised in 2005. This revision is now proving very useful, because at times of economic recovery it allowed us to move forward with fiscal consolidation. The euro area ended 2007 almost breaking even - for the first time in its history, with a deficit of 0.6-0.7% - but this means that we now have sufficient flexibility so that our fiscal policy can really help to sustain demand, as our monetary policy should also do.
The conclusions of our report are particularly useful now in terms of the need to link budgetary policies with structural reforms and, in this respect, I agree with Mrs Berès: we must review and adapt the national Lisbon programmes, the national reform programmes, and we must also review the stability and convergence programmes of the Member States and adapt them to the current situation. We will be discussing this in coming months and, for this reason, as you know, the Commission will, on 26 November, present an action plan incorporating objectives, instruments, policies and commitments. This plan will indicate the need to adapt the national programmes in order to unite national policies and make them convergent and consistent with a European strategy, policies and instruments. I agree with you and with the report that we must reinforce the external dimension of the euro and of Economic and Monetary Union.
As Mr Juncker is well aware, we must have a strategy in relation to the multilateral organisations and the other main parties whereby we can defend our interests in terms of our currency and our Economic and Monetary Union and thus defend the economic interests of the European Union.
This strategy must be based on principles and priorities, and also on instruments for taking action which will allow us to speak with a single voice, thus reinforcing the influence of each and every European and, in particular, of the euro area. This is also an issue of governance. I totally agree with many of the governance aspects that you have included in your report and I hope that the Finance Ministers in the Ecofin Council and in the Eurogroup will also agree.
Mrs Berès - I am about to finish - said in her speech that the Commissioner and the Commission should once again draw the attention of the Finance Ministers to the conclusions of this report. There is a Molière character who said that he thought he had been speaking in verse, but had in fact been speaking in prose without realising. I believe that the discussions now being held by the Ministers in the Eurogroup under the presidency of Jean Claude Juncker, by the Ministers in the Ecofin Council and by the Ministers at the Washington meeting are discussions which fit perfectly with the priorities and need for coordination reflected in the Commission's report and in your report, although some of them are probably not aware of this.
(Applause)
President of the Eurogroup. - (FR) Mr President, Commissioner, Mrs Berès, Mr Langen, ladies and gentlemen, I should like to begin by congratulating your two rapporteurs on the report they have submitted to you and to us, since we are reading it and we are debating it. This report is fair and goes far enough to ensure that we will be kept busy during the coming months.
I agree with the analysis made in Mrs Berès's and Mr Langen's report on the assessment of the first ten years of the single currency. There is nothing to add or to remove from what they have expressed in their report. Furthermore, it is a report that has the support of a large majority within this House, at least where the Commission has expressed its opinion on it. I note that the House's enthusiasm for the single currency is far more pronounced today than it was 12 or 13 years ago, even 10 years ago, and we should be pleased about that.
With regard to the economic divergences, the deltas between structural reforms and the differences in terms of the management of public finances, I should like first of all to point out that I did not understand what the report meant when it said that the results do not live up to the expectations that existed at the time of the introduction of the single currency. I know of no quantitative report on the divergences between the various Member States of the Euro Zone. Given that this report does not exist, it is therefore a circumstantial comment, which I did not understand. I do share the view that these divergences tend at times to increase, something which, until now, has not threatened the cohesion of the Euro Zone but, were this divergence to persist, could harm its cohesion in the long term.
For the rest, and in this regard, we should be pleased that Europe - the European Union in general and the Eurogroup in particular - which is today faced with one of the most serious crises that it has had to tackle over the past few decades, has competently managed the crisis in which we currently find ourselves, not least by avoiding making the mistakes that were made in Europe during the 1970s. To say that we have not repeated the same mistakes is no small thing, for economically and politically, this has enabled us to prevent the crisis from increasing the divergences within the monetary Union and from helping to undermine its cohesion.
The fact is, in the face of a crisis of the size that we are experiencing and in the face of a crisis that is increasingly extending to the real economy, a strong and coordinated economic policy response at European level is necessary, and we need to reflect on the best way of organising it by taking account, on the one hand, of our conceptual and regulatory framework - I am referring here to the Stability and Growth Pact and to the Lisbon Strategy - and, on the other, of the seriousness of the crisis, the consequences of which are far graver than we imagined a few months ago.
The creation of the world's second major currency certainly brings advantages, but it also entails obligations, with the G20 of last Friday and Saturday in Washington reminding us of the obligations of ourselves and others. We have to use and make the most of the three weeks we have before the December European Council in order to skilfully hone our European strategy and to prevent disparate responses at national level. These disparate responses threaten us, of course. It moves me to hear the calls and renewed calls for economic policy coordination that are mainly expressed in the language of Voltaire.
I should like those who are calling for the coordination of economic policies first and foremost to set an example and demonstrate the sincerity of their words. I note that the various governments of the various member countries of the Euro Zone are pouncing greedily, and justifiably, on the problems being faced by their countries' automobile sector. I should like those who talk about the automobile sector and who continually talk about the coordination of economic policies to coordinate their national actions when it comes to taking initiatives in the automobile sector. The rest is of trifling importance. Really coordinate and prove, with an example to hand, the sincerity of those words.
(Applause)
With regard to monetary policy, you know how timid I am, I would never utter a word about it, except to say that I continue to believe that the role played by the European Central Bank over the last few months was truly exemplary.
Integration and supervision of the financial markets - that is another area of considerations that your rapporteurs have covered in their report. The G20 has set us an ambitious road map; it must be translated into concrete action by the G20, and hence by the European Union and by the members of the Eurogroup. You will no doubt recall that the member countries of the Eurogroup and those of the European Union were the first to demand that appropriate lessons be learnt from the crisis we are facing, and I do not wish to save my memories of that episode for a later date. For four years we - I am talking about those in charge of the Eurogroup - have kept on repeating to the Japanese and US ministers of finance and have kept on drawing the attention of our US friends both to the risks of their double deficit and to the risks created by systematically underestimating the risks, especially with regard to real estate.
For two years several of us, at G7 level and in particular under the German Presidency of the G7, demanded, with a certain bluntness of tone, more extensive regulation of the financial markets. I do not take kindly to the fact that those who rejected this in the past are today giving the impression of leading the European response. The US and UK Governments had all the time they needed to accept the Eurogroup's proposals on better regulation of the financial markets; they did not wish to do so. They should not give the impression today that they are leading the others.
On the enlargement of the Euro Zone, I have nothing to say that differs from what your rapporteurs said. I would simply point out that, belonging to the Euro Zone is, of course, an advantage, an opportunity, but that it also entails obligations of which some will have to be met before accession to the Euro Zone is possible.
This entirely understandable enthusiasm for the new formation of the G7 does, however, cause problems concerning the external representation of the Euro Zone. We have always appealed, within the Eurogroup, for the European Union and the Eurogroup to have a greater presence at the G20, at the International Monetary Fund and at the Financial Stability Fund. We, at the Eurogroup, were the first to demand a lasting and permanent seat for the Commission at the G20, something that did not prevent the President of the Commission from not claiming the Presidency of the Eurogroup - the consequences of which we shall see later. However, we believe that the European Central Bank and the Commission should be represented on a long-term basis at the G20, as should the Eurogroup, whether it be represented by the President of the Eurogroup, who is modestly trying to lead the finance ministers' work, to which Mr Sarkozy commented that they were unequal, or by someone else. I am not seeking the Presidency of the Eurogroup at minister of finance level for my own pleasure and glory, which is hardly inexhaustible; I am doing so out of a sense of duty. If others think that they can do a better job of these tasks, then let them do so, but they should apply the same intensity to them in the years to come as they give the impression of wanting to do at the present time.
For the rest, with regard to the EMU's economic instruments and the governance of our group, I believe that, over the last few years, we have made remarkable progress, but when we debate exchange policy and monetary policy at international level, it is unthinkable that the world's second major currency should not be represented in political and monetary terms by those responsible for managing these two aspects and these two areas of our common policy.
If we want the ministers of finance within the Eurogroup properly to manage the economic strand of Economic and Monetary Union, then the various Heads of State or Government need to give their ministers of finance the necessary instructions. In Luxembourg, as you know, this presents no problem whatsoever.
(Applause)
Many thanks, Mr Juncker, not only for this report, but also for your committed work on this matter as President of the Eurogroup.
Mr President, Mr President of the Eurogroup, Mr Juncker, Commissioner, ladies and gentlemen, I shall begin by congratulating my fellow Members, Mrs Berès and Mr Langen, on the quality of their report, and by thanking them for having incorporated the amendments tabled by the Committee on International Trade.
Ten years on from its creation, the EMU should be regarded as a European success story of which we should be proud. No one can dispute the fact - and many studies demonstrate it - that there is indeed a link between monetary policy and trade policy, and that, in this respect, the positive role of currency stability is necessary for the sustainable growth of international trade.
Increased use of the euro as an international currency benefits the Member States of the Euro Zone because it enables European businesses to reduce the exchange risk and to increase their international competitiveness.
However, although the European Central Bank, by prioritising price stability, has increased confidence in the euro, no one can seriously dispute the fact that inflation is a global reality and that, in an open market economy, this global phenomenon cannot be tackled by means of European monetary policy alone.
It is clear that the euro exchange rates have been too high for too long and have had negative effects, not least by constraining exports and by promoting imports within the internal market. Many manufacturers have voiced their concerns in this regard. According to a study that we commissioned within the Committee on International Trade, the ECB's high-rate policy has cost us, over the past few years, 0.5 growth rate points per year.
It is in this way that I regret that the Commission has not carried out a more precise analysis of the euro's international role and its repercussions on the internal market with regard to international trade.
The monetary policies conducted by some of the EU's partners with the aim of undervaluing their currency unfairly undermine trade. They could be considered a non-tariff barrier to international trade. It is in this context that we are proposing to study the feasibility of a body for regulating monetary differences on the model of what the States managed to create in the trade sphere at the World Trade Organisation.
This body, which would come under the IMF, could help to stabilise the international monetary system, to reduce the risk of abuse and to give the global markets back the confidence they need.
I support the Commission's proposal to develop common, European monetary positions, by obtaining in the long term a single seat for the Euro Zone within the international financial institutions and forums.
Lastly, I regret that the report does not take up the idea of an economic government. Mr Juncker, this is not an issue of sincerity; it is a political proposal for organising our Community instruments.
In times gone by, governments would settle major international disturbances with military wars. Today, we are fighting an economic and social war, but instead of having people die, we have people out of work, and we no longer really know who the enemy is.
In this context, let us not be naïve and let us work tirelessly to implement European economic and social governance. The latter may certainly not be enough in itself, but it is a necessary condition for the success of a European social market economy.
on behalf of the PPE-DE Group. - (DE) Mr President, ladies and gentlemen, I would very much like to thank the rapporteur for his comments on the future of the euro and all the associated policy areas, and to say that he has garnered widespread support in the committee.
I am also grateful to the other participants, in particular to Mr Juncker, who was the face of Europe at the IMF meeting in Washington and made a very good job of it. We were proud of him, and I would just like to say: do not let the negative discussions discourage you from continuing this very successful work.
Ten years ago, I had the honour of speaking about the euro on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats, and at the time I said, and I quote, 'the euro will be strong, in defiance of the negative comments', such as those from Chancellor Gerhard Schröder, as he was to become, who said at the time that the euro was a sickly premature baby. We repudiated that, and successfully in my opinion.
After all, the euro was brought into the world following several years of dieting by means of a strict, consistent fitness policy, and it has been a success. I do not want to go into that yet again. At the time, Gordon Brown was President-in-Office of the Council, and he stated quite clearly back then that the European Parliament had played a major role in the historic process of monetary union. Other players also spoke, including Jacques Santer, and also Wilfried Maartens, who at the time described the countries in the Euro Zone - first 11, then 15, then 16 of them - as the pioneers of a courageous Europe.
I believe that we in Europe need courage for the future, so that we can carry on working so successfully and continue to stand up in the world of the other major powers - the USA, Asia and the other world powers - successfully with the euro. The currency reserves held globally in euro are the best possible evidence of the success of the euro and of the Euro Zone.
I want to congratulate not only the rapporteurs, but also the Commission on its initiative in preparing this text reviewing the first 10 years of Economic and Monetary Union. It is a strategic text and this analysis was vital.
As has been said here today, the euro is an undeniable success. From Lisbon to Helsinki and from Dublin to Bratislava, the euro has proved strong and solid, even during the current severe turbulence. It is clearly vital that the borders of this club are enlarged.
However, every day now the solidity of the European project is being put to the test in many other dimensions. As has been said, the euro is central to the functioning of the financial system. However, even the Commission's text clearly points to the fundamental conclusion that neither growth in the real economy nor social or spatial convergence have kept up with this success. On the contrary, the Commission clearly concludes that disparities have sharply increased during the first decade of the single currency.
This divergence affects regions in my country, in particular northern Portugal, and also other regions in other Member States. The single monetary policy, particularly the very high exchange rate, has had a greater impact on those regions which are more exposed to international competition and also on those that export most.
Today, the crisis resulting from deregulation of financial markets is seriously affecting the real economy and is further worsening the situation of many citizens in many regions. Those regions which are exposed to international competition, those which depend on small and medium-sized enterprises and those in which access to credit is very important are now falling victim to this process and depression is even threatening.
The euro's success depends on the trust placed in it by European citizens. The most powerful European countries have already taken steps to stimulate their national economies. We can cite, in particular, the initiatives taken in relation to the motor industry. However, Europe is more than that. It has to be much more than the more or less coordinated sum of national policies. The time has come to make the euro one of Europe's central tools to ensure a robust currency and also a robust real economy. The euro must be accompanied by mechanisms guaranteeing the central objective of achieving social and regional convergence, because, in essence, that is the heart of the European project.
The debate on coordinating economic policies in the euro area is now unquestionably more relevant and more topical. However, coordinating national policies is not enough. More needs to be done. Having a Lisbon Strategy that is purely the sum of national initiatives and having a Stability and Growth Pact that puts different amounts of pressure on the various countries using it and subject to it are limitations, to which we can add the limited budget available.
Crises generate opportunities. Monetary union can only be maintained if there is convergence in the well-being of Member States and their citizens, regardless of where they were born. How else can we mobilise the people to support the single currency? The Commission must be equal to its own diagnosis and that is why we anxiously await the concrete proposals to be made by the Commission on 26 November to this House and to the European citizens.
It is vital that this crisis leads to a new phase in the Union, in which consolidation and strengthening of the financial system are accompanied by real prosperity based on cohesion and a concept of citizenship which is also economic.
on behalf of the ALDE Group. - (DE) Mr President, ladies and gentlemen, we are currently experiencing the most serious financial crisis in decades, and the European Central Bank and the euro have so far passed the litmus test of this financial crisis with flying colours. The ECB has acted quickly and decisively to deal with the crisis, and has done its job better than some other central banks; it has thus given an impressive demonstration of its crisis management abilities in difficult times. The euro has shown itself to be a strong currency, which has helped to keep the Euro Zone stable and has even been able to give a helping hand in the form of target measures to certain countries outside the Euro Zone.
The call for European economic government fails to recognise that much has already been, and is being, done to coordinate the policies of the individual Member States and to harmonise them. The achievements in this area can be credited, not least, to you, Mr Juncker, and I would therefore like to take this opportunity to thank you most particularly.
Countries outside the Euro Zone, such as Denmark and Hungary, are currently learning the hard way how expensive it can be not to belong to the Eurogroup and not be shielded by the protective umbrella of the euro. Countries that have previously been opposed to joining the Euro Zone, such as Denmark and Sweden, are now changing their minds and considering joining in a few years.
The financial crisis also shows how closely linked the financial systems are, and how vulnerable they are. It is therefore in our own interests for the countries that have not yet reached that stage to join the euro as soon as possible, and for the opt-out countries to change their minds, albeit not with concessions that do not fit in with the accession criteria. The European Economic and Monetary Union is a stable area with clear accession criteria, and this should not be watered down. The only thing that might be worth considering would be, with regard to the rate of inflation, not to use the three best countries in the European Union as the reference point, but instead to look at the Euro Zone as a whole, given that we are now a larger club with 16 members.
Since the Stability and Growth Pact was revised a few years ago, it has been flexible enough to respond appropriately, in times of economic imbalance, to challenges such as those of the current crisis. It would therefore be a mistake to try to weaken and redefine the requirements of the pact.
The crisis also makes it very clear that excessive deficits such as those seen in the USA are not sustainable in the long term, that economic development on credit on a massive scale does not work, and therefore that there is no alternative to measures for consistent budget consolidation. We are confident that, contrary to what is currently being said on the financial markets and peddled in the media, the financial crisis will ultimately strengthen, rather than weaken, monetary union.
on behalf of the UEN Group. - Mr President, first of all I would like to congratulate Mrs Berès and Mr Langen for the work they have put into this very important report. It is an excellent report and one that should be taken notice of.
When this topic was first reported at committee level, we were experiencing a very different economic climate. The subprime crisis in the United States of America had emerged, but I do not think anyone foresaw the repercussions and the extent of the effect it was going to have on financial markets right across the world.
As the financial situation has worsened, the tone of our debates here in the Committee on Economic and Monetary Affairs has changed. The current crisis is a global one, and to get through it we need a coordinated global response, so I very much welcome the initiative that was taken at the weekend and the outcome of that. There is a lot of more work that needs to be done, but I think that is a very good start.
For Ireland, the stability brought about by the euro currency, notably as regards interest rates and foreign-exchange rates, is a key factor in enabling us to emerge from the turmoil, not unscathed, but certainly still standing.
If there is still anyone in Ireland or elsewhere in the Euro Zone or elsewhere in Europe that doubts the benefit of euro membership, just look at the north-west of Europe and take note of what is happening in Iceland.
If people in Ireland had listened to those who opposed not just the Lisbon Treaty but also the Maastricht and Nice Treaties, where would Ireland be now? We would be outside. We would not be in the Euro Zone and we would be very badly affected economically because we would not have the stability which the euro has brought to the country.
I do not expect an answer from those parties like Sinn Féin who have consistently opposed Europe and the steps we have taken, but I really believe that it is time that they stood up and said what exactly they think and where they stand on the whole issue of Europe and our economic future.
on behalf of the Verts/ALE Group. - (FR) Mr President, Mr President of the Eurogroup, Commissioner, on behalf of my group, I should also like to thank Mrs Berès and Mr Langen for the important report they have submitted to us. With its 62 paragraphs and 14 dense pages, it provides much food for thought. I should like to take advantage of the President of the Eurogroup's and the Commissioner's presence to share with them, again, on behalf of my group, several remarks that, in our view, deserve to be examined more fully than is the case in the report.
The first remark concerns the euro exchange rate policy. I admit that I still do not understand whether or not there is an exchange rate policy for the euro in relation to the other international currencies and whether, at the G20 or elsewhere, there is a discussion about the way in which the United States' very substantial deficits are going to continue to be financed.
My second remark relates to the topic of coordination. I believe that the euro is a success, particularly from a political point of view, because it gives the European Union the status of a political power. However, I also believe that its coordination is not working very well, and this, at least, on three points.
The first point is the issue of taxation. You know what the Group of the Greens/European Free Alliance's opinion is on this matter: we are in favour of tax competition within the Union, but fair tax competition. We believe that we are lagging too far behind when it comes to combating tax havens, including within the European Union, and we believe that we are lagging too far behind when it comes to extending the Directive on savings income.
With regard to the issue of budget policy coordination - which is the second point - I note that the Member States are all embarking on 'revival' plans. At European level, I hear Mr Strauss-Kahn say, for example, that 1% of the Community's GDP needs to be pledged, a figure that represents practically the entire EU budget for one year. Where do we stand with regard to that point of view? I believe that the coordination effort is not going very well and I also believe that the responses you are providing with regard to the revisited Stability and Growth Pact are neither sufficient nor a match for the challenge awaiting us.
Lastly, the third point on which coordination seems to me to be poor and insufficient is the wage policy conducted within the various EU countries. In reality, Germany has built up its strong performance over the past 10 years by practising a wage policy that, in view of the size of the German economy, is responsible for the overall momentum of the Euro Zone. I believe that this presents a problem in terms of the level of internal demand and of the level of wages for a number of job categories, not to mention the problem of job insecurity.
On these three points, Mr President of the Eurogroup, I shall expect, from yourself and from the Council of finance ministers that you represent, more ambition for the future, since we are also talking about the challenges to come.
on behalf of the GUE/NGL Group. - (DE) Mr President, ladies and gentlemen, 10 years after the introduction of monetary union, Europe finds itself in a major crisis. Banks are collapsing, or are being propped up with billions from national budgets; the market is collapsing, and millions of people are afraid for their jobs and their future.
It is not only the market that has failed: the prevailing policy seems unable to learn from its mistakes. We take the view that serious mistakes were made in setting up Economic and Monetary Union. One of those mistakes was the structural separation of monetary and fiscal policy: one cannot create a common currency without at the same time harmonising taxation and expenditure policy, at least in broad outlines. It seems to me that the economic imbalances within the Euro Zone have increased enormously. What we now need is, indeed, better coordination of economic, and in particular taxation, policy. We need effective measures to combat tax dumping; tax havens also need to be closed and movements of capital finally need to be controlled again.
The second serious mistake, in our view, lies in the structure of the Stability and Growth Pact. In times like these, anybody who thinks that budget consolidation is essential is obviously living in another world: nothing would be more disastrous than responding to this economic crisis, at this point, with obvious saving programmes. The stability pact has clearly proven that it has failed. It should be replaced by an integrated European strategy for solidarity and sustainable development. In our opinion, we need an investment offensive to renew public infrastructure and to improve the lives of socially disadvantaged groups in Europe.
The third mistake, in our view, lies in the structure of the European Central Bank itself, which is not subject to any democratic supervision and which has as its sole objective price stability. We would advocate introducing democratic supervision for the European Central Bank, and we also call for the ECB's monetary policy mandate to be adjusted so that, in future, growth and employment have to be given at least the same weight as price stability.
The current crisis is also an opportunity for far-reaching reform of the European monetary and financial architecture. This opportunity must not just be frittered away.
on behalf of the IND/DEM Group. - (SV) Mr President, if we had a common literary reference framework in Europe, I would begin my speech with a quote from a great Swedish poet: The voice of flattery lulls you to sleep: listen to the voice of truth some time. The meter is alexandrine with a caesura. Both rapporteurs make the assessment that the monetary union has been a success. As a result they are helping to create a myth surrounding the euro that is not anchored in critical Western thinking.
The truth about the euro is quite different. Firstly, its first ten years have entailed enormous costs in the form of reduced growth and increased unemployment. Secondly, the monetary union has not been tested in hard times until now. Research points to the fact that the effect on the volume of foreign trade could be fairly large, perhaps even 3-4% of GNP. On the other hand, it is apparent that the socio-economic profit from this increase in trade is very modest, perhaps 3-5 per mille of GNP, which is a one-off profit. This negligible increase in prosperity has been gained at the expense of the Euro Zone countries not having been able to conduct an independent monetary and finance policy. Germany went into this monetary union with a heavily over-valued currency and has lived with a high rate of interest and too restrictive a finance policy.
The costs have been considerable, and so how is it going now? The story that has been put together is that the countries of the Euro Zone have united forcefully and have led the fight against the financial crisis. As everyone knows, this is a myth. It was the United Kingdom, which is outside the monetary union, and Gordon Brown who took the initiative. The Euro Zone followed on afterwards.
Mr President, let me congratulate Mr Lundgren on his remarks and also challenge Mr Ryan of the UEN Group, who tells us that the stability provided by the euro has been an enormous boon to Ireland. If he had been following recent Irish economic history, he would know that the inflexibility of the euro monetary policy has contributed to serious inflationary problems, especially in the housing market, and that the Irish housing bubble has been much more severe than it need have been if Ireland had been able to control its own monetary policy.
We were offered great benefits with the euro; we were offered ease of travel, growth and efficiency, and transfers of money between Member States would suddenly become easier. But this has not happened. Yes, we have got the ease of travel, but we have not seen the growth and efficiency, and I believe that it is nearly as difficult and expensive to transfer money between euro-zone states as it ever was.
Those of us who had doubts about the euro project have been vindicated. What we have is the wrong interest rate for most countries most of the time. Italy has had the most fearful crisis of competitiveness, with its unit labour costs increasing by 40% compared to Germany. We are told that the euro is a great success because of its strength as a currency. Well, we should go and ask some euro-zone exporters what they think of the strength of the euro. It is doing huge damage to them.
The real test of a currency's success is the degree of confidence in the market, and that is measured in this case by the bond spreads between euro-zone states. The last time I looked, the bond spread between Greece and Germany was over 150 basis points. This is not sustainable. It shows a total lack of confidence in the euro from the markets. The question for us is not how long can the euro last, but which Member State will leave first.
- (SK) Mr President, Commissioner, allow me to begin by thanking both rapporteurs for a well-balanced report.
In connection with this report I will first of all respond to the current problems in the Euro Zone. And despite ten years of positive effects achieved through its operation, the Euro Zone faces new challenges over how to confront the financial crisis and the subsequent economic recession.
I would like to contribute by pointing out some of the unsystematic regulatory interventions made by a number of Member State governments in the market under the pretext of sorting out this new situation.
I must say with some surprise that the governments of Member States are often encouraged to make certain unhelpful interventions in the financial sector by some of the statements from certain representatives of the European Union, and these often resolve only the peripheral aspects of the situation.
This applies in the case of adherence to the conditions of the Stability and Growth Pact, for example, where some governments are already signalling that they will apparently not be sticking to a planned deficit in their public finances and referring in this context to the encouragement of the European Union.
The takeover of troubled financial institutions by the governments of some Member States will create a dangerous precedence for the expropriation of private companies in any sector whatsoever who are not willing to adapt themselves to un-systematic regulatory and discriminatory interventions carried out, for example, in the interests of holding down inflation.
The large-scale financial interventions in some sectors of the economy, such as the automobile industry, give rise to questions as to whether or not such interventions cause excessive market deformation and also discriminate against other sectors.
Without clear and careful coordination and clear rules at a European Union or Euro Zone level, it will be difficult to manage these very challenging processes.
In this context, I would like to urge the representatives of the European Commission and the European Central Bank and other relevant EU institutions to take a considered and coordinated position when looking for an optimal solution in these difficult times, when the whole of Europe faces economic recession.
In the short-term, excessive regulation and government intervention in the free market may temporarily halt further economic collapse in the EU, but in the medium term they will certainly not bring the boost to development that is so much expected.
(ES) Mr President, Commissioner Almunia, ladies and gentlemen, Economic and Monetary Union has added a new dimension to the European integration process. Its governance is based on two asymmetrical pillars: monetary union, which is federal in nature, and economic coordination, which is intergovernmental. Both must ensure the stability, growth, fairness and sustainability that our citizens demand.
The review of ten years of the euro area is positive. The proof lies in the fact that the euro is increasingly regarded as a refuge and place of security for Member States. However, we need to go further and expand its scope. We need to do this in order to confront the challenges of globalisation, climate change and population ageing, and also the current financial crisis which necessitates improvements in the way we operate. We also need to do this in order to tackle the spectre of recession which is emerging for the first time.
The euro cannot simply act as a safety anchor, but must also be an engine that can drive growth. The euro area and Economic and Monetary Union must be capable of responding to these challenges.
I must congratulate the rapporteurs on their excellent work and, in particular, thank them for having incorporated two of my proposals. The first was to introduce, in the definition of our monetary policy, together with the economic pillar and the monetary pillar, the need for a financial analysis in order to correctly define this policy. Its definition must take into account the transfer of monetary policy, the development of credit and financial assets, the characteristics of new products and the concentration of risks and liquidity.
Secondly, we must take account of the divergences between the Member States, which will increase with the enlargement processes. A 'one size fits all' monetary policy will not in many cases suit the situation of the various countries. It should therefore be adjusted by introducing financial facilities for those countries which may experience contractive effects due to the 'one size fits all' policy, given that the expansive effects can easily be corrected through fiscal policy.
(LT) It is said that any crisis highlights all the strong and weak points of economic and institutional structures. I must admit that previously I had little doubt that greater attention to countries in the Euro Zone would create preconditions for the emergence of a two-speed Europe and that developing economies, like Lithuania's economy, would face obstacles to their entering the Euro Zone. But the current events in the financial markets have changed my attitude to the Eurogroup's role and influence on the European Union.
It is obvious that the Euro Zone has withstood the first strong wave of the financial crisis. It is clear that the economic downturn can be halted by implementing an economic policy, which is better coordinated among Member States, which speeds up integration and the expansion of the internal market. Those countries, which have remained outside Euro Zone's borders, have suffered more. For the most part we suffered and became victims of the financial crisis because capital is being taken back. That is why sometimes we object very strongly to decisions, which would ease the movement of capital in the countries of the European Union, it is not that we are against integration. As a professional economist, I know that integration processes encourage economic growth. But we would really like the Euro Zone to become a rock, which would beat back the waves of the financial crisis, a rock which we could climb onto and where we could seek shelter from the icy winds.
What needs to be done to make the strength of the Euro Zone the strength of the entire European Union? We should certainly avoid proposing a lot of new measures. Commissioner, today I looked through the resolutions, which the European Parliament adopted on economic policy. Now it would have been to our benefit, if at least part of those proposals had already been implemented. There are a great number of proposals and it seems to me that we will not think of anything more. Now we ought to consolidate those proposals.
At the moment there are discussions as to whether we need greater state interference or a more liberal policy to overcome the economic recession. I would say that both economic strategies should be used. Above all, what is obvious is that we need a social safety net, where the state offers support and maintenance, so that people who have lost their jobs due to the crisis, due to restructuring, can find a new place in life. On the other hand, we need liberal reforms so that the integration process becomes stronger and creates opportunities for business expansion in the European Union. Here the Euro Zone has a strong part to play.
In conclusion, I would like to join my colleagues and say to you, Mr President of the Eurogroup, that we value your work and know how complicated this all is - at least in the European Parliament you have support.
(PL) Mr President, a review of the ten years of Economic and Monetary Union should be assessed from an international perspective. The question we should ask is where the European Union has shown its advantages over its main competitors in the world, that is, the USA and Asia. This perspective clearly shows that the Euro Zone balance sheet is in the red. The European Union has been developing more slowly than its competitors. Growth in jobs, and particular the growth in labour productivity has been lower than in the USA, not to mention Asia. This means that the common currency is not fulfilling its fundamental role.
Another aspect is the future of the Euro Zone: documents of the European Central Bank and the authorities of the EU are placing increasing emphasis on the need to use the euro as a tool to impose uniform economic policies on the Member States, particularly as regards budgetary and fiscal policies. This declaration is of concern to the more backward countries, particularly the new Member States. How can they develop and close the gap with the old Member States if they are forced into a policy that slows economic growth in all Member States?
The main criticism of the European Central Bank is that in striving to make the euro a world currency, it is ignoring the economic problems of the regions and the less developed Member States. It is also failing to take into account social aspects, such as demographic structure and the mobility of citizens.
The position of the EU authorities is even less acceptable when it is considered that for many years both Germany and France failed to comply with the stringent conditions of Maastricht, because they knew that this was in their national interests. Furthermore, they were never called to account or punished. Therefore, in my view, what is needed is not to continue the present economic doctrine of the Euro Zone, but a radical change which will help not only to counteract the present financial crisis, but will above all release the energy for every Member State of the EU to develop economically.
(EL) Mr President, the proposal by the European Commission on the first ten years of Economic and Monetary Union contains a series of contradictions. It aims to close a cycle of market deregulation, while in the real economy the prices of goods and services are at an all-time high and unemployment in the Euro Zone is forecast to reach 8.6% in 2009 and 9% in 2010.
Developments confirm that there has been no narrowing whatsoever of the gap between rich and poor. The global economic and financial crisis is directly linked to limitations on the state and the policy of deregulation. Furthermore, while we have confirmation that the distribution of wealth has been uneven, the Commission is advocating in favour of the continuing application and levelling effect of the Stability and Growth Pact and a stronger role for the International Monetary Fund.
This approach rides roughshod over the peculiarities of the economies of the individual Member States and clashes with the philosophy of different rates of growth in each Member State.
(DA) Mr President, this year it is ten years since the introduction of the euro in a large number of countries within the EU. In Denmark we have rejected the introduction of the euro twice after long and in-depth debates, and now it is time take stock and review the situation. We need to look very critically at our common currency. Since July, the euro has fallen by 30% in relation to the dollar after the start of the financial crisis. Investors lack confidence in the euro. The question is, why? Part of the answer is obvious: there is a lot to suggest that the monetary policy pursued within the EU, which only looks at fighting inflation, is not the correct one. The very stringent finance policy that Member States are forced to pursue on account of the Stability Pact is simply not the right one just now. The low rate of the euro in relation to the dollar is a result of there being no confidence in the economic policy of the countries using the euro. We can also say that the financial crisis demonstrates something else - that the euro's 'one size fits all' standard does not hold true. More and more economists are of the opinion that an expansive finance policy should be pursued. If we want to use it as a tool, we need many more individual economic policies than the euro will allow. 'One size fits all' will never fit anyone very well. It will always be a poor fit for everyone.
Finally, I have to say to Mr Klinz - who said that we in Denmark would like to join the euro and that our currency is weak - that the Danish economy is as solid as a rock and that we have managed the financial crisis better than the average euro country.
(DE) Mr President, on the occasion of the 10th anniversary of economic and monetary union, there is really very little to celebrate. We are desperately trying to use a variety of rescue packages to prevent a dam bursting in our financial system, and all we are managing to do is patch up the breaches inadequately. The banks have pocketed billions in government money, whilst at the same time distributing bonuses and profits, and the average citizen has been made a fool several times over: his tax money has ended up on the banks' roulette tables, and in return he is threatened with unemployment and possibly even losses on his savings and pension fund.
In the middle of this dilemma, voices are now being raised saying that we finally have to do something to ensure that European companies do not end up in the hands of non-European, for example Chinese, owners. This sell-off of Europe started years ago, with cross-border leasing and other such machinations. What is more, the EMU is in a certain amount of trouble in view of Greece's spiralling debt and Italy's carelessness after joining the Euroclub.
We therefore need to ensure that mistakes made in connection with the euro are not repeated by new members, and that no more risky financial games can be played with public money, in other words with the people's money. Not only do we need strict EU-wide monitoring of dubious financial constructs, but we also need to require a solidarity contribution from those who have profited from speculation. Above all, the EU must, in principle, renounce completely untrammelled capitalism, and instead protect its citizens from unbridled greed and the negative effects of uncontrolled globalisation.
(DE) Mr President, Mr Juncker, ladies and gentlemen, Mr Mölzer seems to have missed the point, as nothing that he said had much to do with the euro.
The euro and enlargement are the European Union's most visible successes of the last 10 years. We must, however, also bear in mind that these successes would never have been possible without the Maastricht criteria, the Stability and Growth Pact and the European Central Bank, and without political will and a willingness to take responsibility at European level. We are now talking about cooperation and coordination. It is true that we need more cooperation and coordination, but, for that to be possible, we will need to trust each other more. We need more cooperation and coordination, not least in light of more Europe with respect to economic practices.
During diverse crises, the European Central Bank, the Federal Reserve and the Bank of Japan have helped to protect Europe from monetary crises. I would therefore once again stress that there can be no summit without representatives of the Euro Zone and of the European Central Bank. The financial crisis has demonstrated that the euro has helped us to avoid currency speculation, and to prevent it from occurring in the Euro Zone. The reactions in Denmark, the United Kingdom, Sweden and Hungary very clearly show us what the euro has done for us.
My final point, Mr President, is that we also want the European Union to be represented in the IMF, the World Bank and the global financial economy in accordance with its strength. We call on all those who are now clamouring for global regulations to do in Europe and in their Member States what they are demanding that others do.
(SV) Mr President, Commissioner, Mr Juncker, I would like to begin by giving my hearty congratulations to a mature ten year old and my thanks to both rapporteurs for an excellent report.
The last few months have, of course, demonstrated the strength of the euro. Few people believed ten years ago that the euro would be such a formidable success. Some countries, my own included, waited anxiously outside. Some critics probably thought that the euro would not pass the test, just as Mr Lundgren said. But he and the other prophets of doom were wrong. After months of financial uncertainty it is clear that only cooperation in economic matters, with the euro as the linchpin, can provide the certainty that the current global economic systems require. Precisely the fact that it was joint actions that led to an easing of the market proves the strength of the euro cooperation.
The euro should be the currency of the whole of Europe. If this vision is to become reality, then the already stringent convergence criteria should not become even more stringent. I therefore think it is wrong to make membership of the euro into an exclusive club with higher entry requirements, which one of the amendments requires.
Allow me to say a few words regarding Sweden's position outside the Euro Zone. For Sweden, which has only one foot in the European Union but is still outside the Euro Zone, the advantages and disadvantages are clearer now than ever before, even, I hope, to Mr Lundgren. When the previous financial crisis hit Sweden in 1992, we could ultimately do nothing other than allow the krona to fall. Lessons learned at that time led to our decision to become part of the European family. Over the last year, the Swedish krona has fallen in value against the euro. Now, as the financial crisis is being dealt with, Sweden finds itself outside both the protection offered by the euro and the resolutions adopted and required by the crisis management within the euro group. It is now that small countries like Sweden should realise the value of a common currency. The stability that the euro offers allows the long-range view that is important for a country that is as dependent on exports as Sweden is. Sweden has good economic development, that is true, but membership of the euro would have given us more stability in our monetary policy and have created more jobs, a more stable economy and stronger exports.
The Swedish parties should therefore be prepared to review their passive attitude to the euro as a currency for Sweden. Sweden should be a full member of the European Union. It is therefore time that we began to talk seriously in my country about a new referendum. For my part, I am hoping for Swedish membership within five years.
(PL) Mr President, I would like to draw attention to two questions in this debate, questions which in my view cast a shadow on the functioning of economic and monetary union. Firstly, we have the more rapid development of the countries outside the Euro Zone than those within it. In 2002-2007 the old Member States outside the Euro Zone - England, Sweden and Denmark - developed much faster than the Euro Zone countries. GDP growth in these countries was almost double the average in the Euro Zone, and unemployment rates were significantly lower than in the Euro Zone. The differences between the Euro Zone countries and the new Member States are even more telling.
Secondly, there is the unequal treatment of countries aspiring to economic and monetary union, and those already in it. The candidates for monetary union have to meet strict fiscal and monetary criteria for two years before adopting the currency, while the two largest EU countries - Germany and France - who are in the Euro Zone, exceeded the budget deficit threshold for the four years between 2002-2005. A change in the Stability and Growth Pact was necessary for these two countries to avoid having to pay several billion euros in penalties for non-observance.
(SV) This report praises the EMU. I wonder what there is in fact to celebrate. The Euro Zone is in a recession and unemployment is rising sharply. Several of the large EMU countries no longer meet the basic economic requirements for membership. This alone indicates what a rigid project this is.
Five years ago the Swedish people voted against the EMU. However, on repeated occasions I have heard the Commission say that Sweden sooner or later must join the EMU. I would therefore like to take the opportunity of asking the Commission whether you can clarify this once and for all. Must Sweden join the EMU?
The EMU requires a fundamental reform. A clear objective for the European Central Bank to combat unemployment should be included. Greater economic flexibility should be allowed. These would represent a few important steps in the right direction.
(HU) Thank you, Mr President, I consider the introduction of the euro a success, since we have seen unemployment fall and employment rise, given the stability that lies behind the euro. Further proof has come from the current crisis, for any country that can use this strong reserve currency simply cannot have balance of payment difficulties, whereas others - such as Hungary - are experiencing such problems.
However, the Euro Zone has not succeeded in achieving convergence, despite cohesion fund support, and what we should be examining instead are the reasons for this. It is a very strong magnet for capital. Therefore, I suggest that in examining what happened, we should take into account not only GDP but also GNI.
I am pleased that the report has included the point that measures should be taken against Member States who have continuously provided incorrect, rose-coloured forecasts - as we know from the events in Hungary in 2006 - and I believe that this is indeed necessary.
I think it important that we should preserve the prestige of EU membership. On the one hand, states that are not members of the European Union should not enter the Euro Zone, since this would mean that we could not justify the dramatic efforts made by certain states to become members.
The tools of the ECB, particularly during the current crisis, should be used for each Member State, especially as regard liquidity; we should not be selfish in this regard. This gives meaning to the EU's protective shield and to membership in the internal market, which represents a significant challenge, particularly for the less developed Member States. But similarly, we should take this into account in the composition of the ECB Executive Board.
The most important consideration, however, is the external representation of the Euro Zone. This is necessary, but each Member State should be involved in conferring the mandate for the external representation of the Euro Zone; external representation should not be an exclusive club, since the EU is a unified entity.
Finally, I would like to say that Member States need to enter the Euro Zone as soon as possible, under strict but logical conditions. Therefore, I am pleased with Mr Klinz's reasonable suggestion that the reference countries be limited to the EU area countries. Thank you for your attention.
- (SK) In connection with the financial crisis in recent weeks the inhabitants of Europe have seen how the Member States in the Euro Zone are better equipped to cope with large disruptions. People also see this in my own country, Slovakia, which joins the Euro Zone on 1 January.
The financial investors and speculators from the currency markets already consider us to be part of the Euro Zone. It no longer pays to speculate with our currency, since we have established a fixed conversion rate. At the same time, the currencies of our neighbouring countries are falling. Speculators see in them a level of risk which they do not wish to incur, due to the crisis on the financial markets. Some currencies have fallen to their lowest levels in years.
The adoption of the euro for a small and open economy shields entrepreneurs and inhabitants from fluctuations in the exchange rate. Even the inhabitants of the country with the highest level of employment in the world, Denmark, which has long had one of the highest levels of competitiveness and highest standard of living in the world, have discovered that if they were members of the Euro Zone they would have more favourable rates of exchange and they would be better able to tackle the current global problems. The same also applies to Sweden, of course, which we have been discussing here today. Perhaps now is the right moment for them to reassess their entry into the Euro Zone.
The criticism has been raised today by a colleague from my own country that the Slovak government is drawing up measures for strengthening the framework of regulation and supervision. I would like to draw his attention to a resolution of the European Parliament, which recently asked the Commission to propose measures for strengthening the framework of regulation and supervision across the entire EU. There is no other way. That is why a majority of MEPs from various political groups voted in favour of this option.
I would like to end by congratulating both rapporteurs for an excellent report.
(LT) The Economic and Monetary Union is 10 years old. It is a fine anniversary, but also an occasion to consider how the EU and the global economic, financial and political situation has changed and whether the Maastricht criteria suit current global changes.
In 2005 the Stability and Growth Pact was reviewed, perhaps because its requirements had not been implemented by the largest countries in the Euro Zone.
In a period of 10 years virtually none of the countries in the Euro Zone had implemented all of the Maastricht criteria.
We know that the European Central Bank's inflation target is 2%. If we were to look for this target today, then we would see that it has not been achieved by any EU countries; their inflation this September ranged from 2.8% in the Netherlands to 14.7% in Latvia, and the Maastricht price stability criterion would be 4.5%.
If the members of the Euro Zone fail to implement the price stability criterion, how can we talk about inflation stability? Talk of inflation stability began in 2006, when the Euro Zone started to expand. Are we talking about new requirements purely for new Euro Zone candidates? What are the prospects for Euro Zone expansion?
I invite the European Commission and the European Central Bank to review once more the Economic and Monetary Union's principles, government, and the Maastricht criteria, asking whether they are being implemented in the current global economic and financial situation and what the future holds for the Economic and Monetary Union and candidates to the Euro Zone.
(PL) Mr President, Mr Juncker, you are out of luck, because today's debate on the success of euroland is being held at a moment when Eurostat has announced that a major recession is starting in the countries which have the common currency. This should incline you to self-criticism, rather than to the unbounded propaganda of success. In their report, the authors praise the fall in unemployment, which over nine years has admittedly been just over 1.5%, but forecasts now predict a significant increase in unemployment in the Euro Zone in the coming year. The other side of the coin is less pleasant, and the report does underline this, and that is the very unsatisfactory economic growth and significant reduction in productivity (from 1.5% in the 1990s to 0.75% in the past decade).
It is clear that the euro is neither a panacea for economic woes, nor an instrument that by its nature provides faster economic growth and greater prosperity than in the EU countries outside the euro - Sweden, Denmark and Great Britain.
(EL) Mr President, there can be no doubt that the birth of EMU and the euro are one of the highlights in the sixty-year history of European integration.
This is the first time in Europe and in the world that we have had such a structured changeover to a common currency, without war, without bloodshed, by consensus and through the political will of independent countries which jointly and democratically decided to take this road towards monetary stability. It has been a difficult road, but a road which suited both components in Europe: both those countries which were accustomed to financial stability and continued to pursue the same anti-inflationary policies and the others which, after decades with no financial discipline, found for the first time in the euro an oasis in which they could rationalise and restructure their economic basics.
So much for the past. Now, however, we are in a very difficult phase, at a crucial stage in which we must look at the 'E' in EMU. Until now the 'M' in EMU, its monetary components, have helped us to get where we are today, but from now on, without a cohesive, consistent, single European approach to the economic aspects of the argument, I am afraid that we shall find many of our achievements overturned before us.
So we have two matters outstanding for the future: coordination rules for European economic governance which will also inoculate the global system over and above the excesses and anarchy which caused the present crisis and, secondly, we need to condemn the economic pandering to the people of all those who want to use the crisis to cast doubt on such important achievements.
(PT) I must start by congratulating the rapporteurs on this excellent report. Only the few who are completely oblivious or the many who lack any understanding at all might consider that the euro and its associated monetary policy have not been a huge success for humanity and a great success for the European economy. You only need to look at the vast number of jobs that have been created in Europe during the euro's reign to understand its importance. It also cannot fail to be significant that, in a crisis situation in which the European economy, thanks to its instruments, is reacting more favourably than other regional economies, those who a short time ago were sceptical about the common monetary policy and the euro are now quickly asking to cooperate with and even integrate into the euro area.
However, that is not everything and it does not mean that I personally am satisfied with how the European Union has tackled the issues of financial consolidation and financial stability. I have already said in this House on numerous occasions that I am in favour of financial stability and the Stability and Growth Pact, but that I feel that this Pact has not always been a friend to the real economy. Neither this Pact nor the monetary policy has been a true friend to the real economy. The real economy has frequently suffered enormous problems due to an overly conventional application of the rules of the Stability and Growth Pact.
I have never met an economist nor read an economic text book that told me that two, three and sixty, the magic numbers of the Stability and Growth Pact (inflation, deficit and debt ratio), have been scientifically proven. I have never met anyone and I have particularly never met an economist or economic theorist who at any time has said that it is absolutely vital to doggedly maintain this kind of configuration. One idea heavily defended by the Commission and by the more conservative sectors of Europe is that we must have balanced or zero budgets. This is an absolutely absurd idea. At any level of growth, a balanced budget means the total elimination of debt in the future. This is not fair in social terms, nor is it fair in inter-generational terms, and it has no connection with reality and the real economy.
Mr President, the Berès-Langen report is an excellent one because what it does is give us the history of the EMU over the last 10 years and say how it should go forward in the future. The euro has been a resounding success: it is the second most important currency in the world; inflation in the first 10 years has broadly been in line with the ECB's objective of 2%; furthermore, it has facilitated travel, trade and employment; and, most importantly of all, it signifies a further step in EU consolidation.
The announcement last week that the Euro Zone is in recession now means that urgent action will have to be taken both within the EU and globally, but the one thing we cannot do is blame the euro for the current crisis. While the Stability and Growth Pact rules are well-intentioned in setting down maximum borrowing guidelines for Member States, they did not foresee - and nobody could have foreseen - the current global economic crisis. The current crisis in my opinion calls for flexibility because, unless the credit squeeze by the financial institutions is relaxed, there is every possibility that the crisis will get even worse and that more and more jobs will be lost.
I have to say that I want to commend Presidents Barroso and Sarkozy for the manner in which they represented the European Union at the G20 talks in Washington last week. I think they did us proud and I think they did Europe proud.
Finally, we must examine how we got into the current crisis and what the causes were. We must learn the lessons and we must make sure that it never happens again. If this means reform - reform of the institutions, reform of the International Monetary Fund - let us do it. If it means examining the operations of the European Central Bank, let us do it. Let us at this stage carry out a forensic analysis and, whatever the crisis that Europe is now experiencing - we do not know how serious it is, where it is going to end up or what the consequences will be - let us examine it forensically and let us put solutions in place.
(PL) Mr President, Commissioner, Mr Juncker. I share the view that the common currency has been a great European success. For several years we have had low prices and low levels of inflation, we have had low interest rates, we have had transparency of prices among countries, we have had macroeconomic stability - and this is a particular success for those countries which previously had problems with inflation and their budget deficit. I share the view that this is a success.
I would like to comment on what my Polish fellow Member said a few minutes earlier, when he said that we have growing unemployment and a financial crisis in the Euro Zone. Unfortunately he has left the Chamber now, but had he stayed, he might have heard a few words of wisdom. Because he ignores the fact that without the euro, Europe would be in a much worse situation than it currently is. This is particularly evident if we look at the situation of countries such as Iceland or Hungary, which are now facing huge economic difficulties. Had they been part of the Euro Zone, their situation would be far better.
I would like to say that the long-term success of any currency will be decided by real factors, it will be decided by long-term economic development, and this is lacking in Europe. We should note that in the past weeks the US dollar has strengthened against the euro, evidence that even in an economic crisis investors, or at least the majority of them, believe that the dollar is a safe haven for their investments. That is why we need to create a basis for long-term growth in Europe, which will strengthen the European currency. But this requires reform, it requires economic momentum, and it requires higher rates of productivity.
The second point is that I believe that we should review the nominal convergence criteria, and we should ensure that we adapt the criteria to the new conditions, in particular the inflationary criteria and the method of calculating the benchmark, so that they will enable those new Member State economies that are very dynamic to join the Euro Zone.
(IT) Mr President, ladies and gentlemen, I would like to thank the Chairman of the Eurogroup and the Commissioner, as well as the two rapporteurs who produced this report, because I am convinced that the introduction of the euro has enabled citizens to manage their own family budgets more successfully, by helping them to make savings in their spending on goods and services, and not only this.
As others have pointed out, we have seen the inflation rate contained at an average of around 2%, as well as the creation of roughly 16 million jobs over these ten years and the reduction of the public budget deficit, which in 2007 - as the Commissioner said - amounted to approximately 0.6% of GDP compared with 4% in the 1980s and 1990s.
Moreover, the euro has acquired international prestige and has become an attractive currency even to countries outside the Community, and despite the recent financial turmoil that has dealt serious blows to the world financial and banking system, the euro has undoubtedly attenuated the devastating impact of this financial crisis of global proportions. There is today, however, a danger that the global slowdown in demand will continue to weaken exports and to frustrate the advantage of the discount rate of the euro, which is threatened by the fall in value of the dollar.
It is clear that we must look again at making significant adjustments to the basic structure of the euro, in order to put Member States with a below-average GDP in a position to redress their disadvantage. An EMU road map to better analyse economic divergence, drive forward structural reforms and monitor public finances and financial markets, accelerating their integration, is therefore most welcome. All this can and must be achieved little by little as we emerge, and let us hope as soon as possible, from this situation of instability that is currently exacerbating not only the urgent decisions that national governments have to make, but also the confusion into which savers are thrown. Savers' trust must be restored in order to get investments and consumption moving and to improve the overall framework within which we can then act more calmly. In other words, the responsibility must be a collective one, but a concerted effort is required on the part of the competent authorities to judge which reforms to support with rigorous governance and authoritative political leadership.
Mr President, firstly I would like to congratulate both rapporteurs, Mrs Berès and Mr Langen, for a very balanced report that studies the subject from the wide angle. Secondly, I think that when this report was initiated no one thought how timely it would be at this point. I think it is a sign of the EU's ability to respond to global challenges, secure competitiveness and create stability.
Without European Monetary Union, both the euro countries and the countries outside the euro would have been far more vulnerable to this financial crisis. Over the past 10 years, the European Central Bank has played a very positive role, and this initiative has ensured very stable monetary policy and economic policy that actually made us able to respond in timely fashion to the crisis and to take proactive actions, not only in the EU area, but globally when it comes to discussions of reform of global financial architecture.
I think that this is more than a crisis of a financial nature: it is a crisis of decision-making and the rules of the game. What we need now is a firmer European role for supervision and for the European Central Bank. We need better harmonised regulation for all different financial instruments. We need transparency through proper procedures and, most of all, we need Europeans to be very persistent in unity to advance these policies globally. We have to be united because markets have grown beyond our national states' capabilities, and we need coherent actions nationally, at European level and globally.
- (SK) The euro will be the best investment stimulus for foreign investors in the region of Central Europe as well. Therefore, in connection with the introduction of the euro in Slovakia from 1 January 2009, it will be up to the government of Robert Fico how to make the most of this opportunity.
The sustainability of inflation and the deficit in the public finances will be very closely monitored in Slovakia and the current Slovak government must therefore continue with the reforms of the previous government of Mikuláš Dzurinda. If this is not the case, Slovakia may have a problem holding down inflation after entry to the Euro Zone.
I believe that the Slovak government will take to heart the recommendations of the rapporteurs of the European Parliament and will not saddle the country with future debt. It should not meddle in pension reform in an attempt to obtain the funds of private savers and achieve a short-term improvement in the public finance deficit, it will not pass laws that conflict with the rules of the market and it will contribute to improvements in the entrepreneurial environment.
(RO) Mr President, Commissioner, the European Union derives its strength from its 490 million or so European citizens. The Euro Zone is a pillar of stability for Europe and the whole global economy. In the Euro Zone 16 million jobs have been created in the last 10 years alone. In the future, the Union will have to respond to the challenges posed by demographic and climate change. An ageing population will cause major problems of a social, economic and budgetary nature. I believe that the free movement of goods, people, capital and services needs to be defended, especially now against the backdrop of the financial crisis and economic recession.
Lifting the barriers preventing the free movement of workers guarantees proper, decent working conditions for all European workers and provides an effective means of combating social dumping and tax evasion. I call on the European Commission and members of the Eurogroup to take the necessary measures, along with the governments of the Member States, to lift the restrictions imposed on Romanian and Bulgarian workers. The Euro Zone needs to set an example for the social market economy.
(IT) Mr President, ladies and gentlemen, I would like to thank Commissioner Almunia and President Juncker for their work in developing this instrument, which is so important. The euro is a solid reality that has protected us in this crisis.
Therefore we must press ahead and develop an economic policy to work alongside the monetary policy that has been so successful; a policy for the Eurogroup as a whole, but potentially for the Union as well, precisely because at this juncture we need to undertake an emergency programme to address the forecasted economic difficulties.
I therefore believe that a strong commitment is required; we need to embark on a high-impact programme to build energy infrastructure in the Union and to make energy savings. I am convinced that we must do this as soon as we possibly can.
Mr President, allow me to make my points in bullet points.
Homogenous markets are at the heart of the systemic failure that we have, and if really good operators like Mr Juncker and Mr Almunia cannot bring heterogeneity back to the markets, then we are only putting off failure to a future date. Homogenous markets are at the centre of this problem.
Secondly, it was forecast in Ireland that the euro as a currency would be something like a vehicle with no brakes, no steering wheel and no lights. How much they got that wrong! Where would we be in Ireland today if the euro and the European Central Bank were not in place? Why are we not taking greater credit for this? This is one thing that could help us with the Lisbon ratification process.
Lastly, concerning the argument about vaccination, parents have the right to decide, but if every parent decides not to vaccinate, then epidemics will rise.
I would just say this: no man is an island. Britain may well be an island, but it is time that Britain revisited the question of joining the euro, because we cannot all go our separate ways.
Mr President, it has always been economic nonsense for a number of differently performing economies to share the same interest and exchange rates. In addition, the primary function and legal obligation of the European Central Bank is to control inflation, which in the developing economic crisis is the least of our problems.
These are the fault lines that will eventually tear the European single currency apart. But Europhiles in the UK are now using the argument that the falling rate of the pound is an opportunity for us to join the euro. A knowledge of basic economics would tell them that this is precisely the reason why Britain should not join.
The ability of the pound to find its own value against other countries will be an essential factor in helping Britain to weather the coming economic storm. The United Kingdom needs the European single currency like a drowning man needs a strait jacket.
(RO) Mr President, Commissioner, I would first of all like to congratulate both rapporteurs, Mrs Berès and Mr Langen. Ten years are neither a lot nor a little, but they have clearly made a major contribution in consolidating the single market and, at the moment, in creating a shield to protect against financial speculation. I believe that tighter regulation of the financial and banking sector, combined with encouraging investment in research and development, promoting competition and providing financial education for citizens may be much more effective solutions during this time of crisis.
I think that the states of the European Union need to show economic and financial solidarity at the moment as intervention in the financial and banking sector alone is not sufficient to stabilise the economic crisis except superficially. I hope, Commissioner, that the effects of the crisis will not have an impact on the budget projections for 2007-2013 as European funds may be able to achieve the desired effects in providing for the Union's sustainable development.
Mr President, on the question of Britain's membership of the Euro Zone, I think it has always been the case that Britain has been reluctant to join European agreements at the outset. It has learnt very quickly to regret that decision. We then apply to join at the worst possible moment. Had we been founder members of the Euro Zone - which we should have been - we would have been in a much stronger position today. I look forward to the next Conservative Government applying to join the Euro Zone really quite shortly.
(Applause)
(DE) Mr President, I would like to make just two comments. Firstly, the euro has passed the test. Without the euro, in this financial crisis we would probably not have been spared speculation that would have gone against entire national economies in Europe. In that sense, then, the euro has passed the test. We would probably be facing serious difficulties - if not an absolute shambles - in Europe if we had not had the euro in this crisis.
In my view, two things will be absolutely crucial in future. The euro can only remain stable and make progress against the dollar as a global reserve currency if two things are guaranteed: firstly, the ECB, which has proven itself in the crisis, must remain independent - as has already been argued - and, secondly, the Stability and Growth Pact must be expanded on. It is already extremely useful in its current form, but it also needs to be applied and protected.
Member of the Commission. - (ES) Mr President, I should like to thank all the Members who have spoken in this debate. I believe that, from this debate, we can conclude that there is a very broad consensus in favour of the report under discussion, together with very broad support for continuing with the Economic and Monetary Union project and also in favour of our single currency. I am not saying this out of a desire to repeat the reasons given by those of us who supported the creation of Economic and Monetary Union 10 years ago, but due to the analysis of what has happened in that decade and of what we must do now, in these very difficult economic times.
Of course, the current problems cannot be attributed to the euro. As we all know, the causes of this very deep crisis do not lie here in Europe or in the euro area. However, it is clear that we are paying the price, as are other industrialised countries, emerging economies and developing countries. This is because, in a global economy, decoupling is not possible. However, with Economic and Monetary Union, we at least have the instruments to tackle the problems more effectively. We believe that we will be able to get out of this crisis quicker if we work together than if each country tries to go it alone.
I agree with all those - and there have been many - who have said that the European Central Bank is an institution which, since its creation, has more than adequately justified the trust that we placed in it in the Maastricht Treaty. I believe that it has done its work very well and that this work should be supported, because it is an essential part of Economic and Monetary Union.
I also agree with all those who have said that the Stability and Growth Pact should be maintained as it is now, following the 2005 revision, so that we can use the flexibility introduced in that year and debated here on many occasions. This flexibility will enable us to maintain budgetary discipline and the rules of budgetary discipline. It will enable us to anchor the sustainability objectives of our public accounts. However, at the same time, it will enable us to use our fiscal policy in a situation requiring an active policy in terms of taxation and fiscal policy instruments.
The fiscal stimulus must be coordinated so that it is effective. Our framework of budgetary discipline makes this coordination easier, but it also imposes limits to prevent the coordination of a fiscal stimulus from jeopardising the sustainability of our public accounts. Thirdly - and many speakers have mentioned this today - we undoubtedly have to reinforce the voice of the euro in defending the stability of our currency and in bilateral and multilateral relations with holders of our currency, with those representing other currencies and, in particular, with the other currencies of the major players in the global economy.
This crisis ultimately stems from macroeconomic imbalances which should have been tackled but which could not be tackled due to a lack of effective mechanisms for solving global imbalances. We discussed this in Washington and we must keep discussing it. We can only do this effectively, as Europeans, if we give the euro our full political support and the necessary governance mechanisms so that our interests can be defended, as they deserve to be, through the exchange rate for our currency. I believe that this is the road to take, as stated in the report, as has been said by the President of the Eurogroup, as agreed by the Commission and as, in coming months, the leaders of the Member States will also increasingly agree.
This requires coordination, provided that it is the right kind of coordination. It does not mean challenging the independence of the European Central Bank or artificially coordinating economic policy decisions, which must continue to be made according to the circumstances of each country. That is not real coordination. It must be the coordination that has always been behind the economic branch of Economic and Monetary Union, which is coordination serving the objectives of Economic and Monetary Union, in both macroeconomic policies and in the link which must exist between macroeconomic policies and structural policies.
When we in the Commission talk about coordination, we are talking about this type of coordination. I feel that, in the current circumstances, the risk of recession that we are facing shows that this coordination is a priority and that Economic and Monetary Union gives us the instruments to achieve this.
President of the Eurogroup. - (FR) Mr President, I shall be very brief, since the majority of those who tried to lead this debate are no longer in the Chamber. Thus there is no need to respond to them.
For the rest, I would say that I have been impressed by the broad consensus that has resulted from the European Parliament's debates, since we are almost all agreed in saying that the euro was a success. I am pleased to note that those who belong to the Euro Zone say so. I am pleased to note that those who would like their countries to become members of the Euro Zone say so too. I note that those who have always said that everything we do is utterly stupid maintain this view, which cannot be characterised any differently from the way in which they characterise our attitude. Consequently, within Parliament, there is nothing new, except to say that, a touch of anxiety - that is a polite way of saying it - has all the same filtered into our debates. This is caused by the financial and economic crisis that we are facing at the present time.
On this point, I should therefore like to say two things in response to a number of speakers. No one in Europe is radically arguing for an excessive budget consolidation. No one. We have a reformed Stability and Growth Pact. Some Members of this House did not agree with the reforms that we made to this Pact. They are the first ones today to commend the wisdom of the decisions that were taken in March 2005, when we applied a more economic perspective to the interpretation of this Stability and Growth Pact. This perspective allows the Member States and their budgets to breathe more easily today, even though we are entering a phase that is not depressive, but that makes the consolidation of public finances less straight forward.
The Member States that have been virtuous in terms of budget consolidation over the past few years have sufficient budget margins to enable them to react to the current economic crisis, which includes the structural aspects that we are facing at present. The Member States that were less virtuous are having greater difficulty in releasing the budget resources that would enable them to react to the crisis that we are experiencing right now.
However, throughout the Euro Zone, we have a duty to react to the crisis where economic policy is concerned. It is not enough to talk about budget stability. It is not enough to devote our efforts exclusively to the financial crisis. It is clear that the Euro Zone has to provide a strong and coordinated response to the economic crisis. We therefore have a few weeks in which to gather together all the elements we need in order to analyse and take action, so that we can formulate this practical and strong response. However, all those who are demanding greater coordination of economic policies must of course work towards this by trying not to anticipate economic policy decisions that they have not referred to their colleagues within the Eurogroup.
It is easy, within Parliament, to call for the coordination of economic policies. I would propose to you, on the basis of your Rules of Procedure, that you put forward an intergroup text, in which the large groups, acting as the European Parliament, call on the Eurogroup and on their respective national governments no longer to announce economic policy measures before they have referred them to their colleagues from the Eurogroup.
Urge your governments - it is easy to demand it here - urge your governments to respect the principle of coordinating economic policies. Make an intergroup resolution, and we shall see. We shall see, in two, three, four months' time, whether the governments - and the political parties to which you belong are very often part of the governments that you would address - have done what you demanded of them. That would be credible, reasonable, logical, rational and consistent.
I am therefore saying that we need a strong and coordinated economic response to what is becoming more and more of an economic crisis. And, on the subject of wage policy, we will not say everything that we want to say, but everything that is worthy of being said.
You are right in saying that the socialist governments of the Greens in Germany have practised a wage policy that has reduced the purchasing power of German workers. The situation has improved since then. The same comment applies, moreover, to France, whose government was not, at the time - between 1998 and 2002-2003 - a reactionary one. It was quite the opposite, from what I understood. A little self-criticism, of course, would enrich the comments of certain people in a good way.
For the rest, on the taxation of savings, we are three years ahead of the timetable on which we agreed. You are absolutely right, Mr Jonckheer, to call for the expansion of the range of financial products that are due to fall within the scope of this directive. With regard to tax havens, you will converse in the language of your country with your own government and you will discover that you have work to do.
rapporteur. - (FR) Mr President, ladies and gentlemen, thank you for this debate. I believe that it is a sound contribution from the European Parliament to what we are expecting you henceforth to implement, Commissioner, Mr President of the Eurogroup, through a road map.
Mr Juncker, you said to us: 'If only the groups would come to an agreement!' Well, the groups are going to come to an agreement: tomorrow, they are going to vote for a paragraph 61(d) and 61(g), in which they demand exactly what you are calling on them to demand. Therefore, you can count on this tomorrow when you go and meet with the ministers for economic affairs and finance.
You said to us: 'There is no report on divergence'. There may not be a very precise report, but one thing is for certain: convergence of economic situations within the Euro Zone, which we expected, has not taken place, and Mrs Ferreira has given you a concrete example of this.
On the contradictions between the Member States, Mr President of the Eurogroup, again, I cannot share your view. I have no time for those who demand coordination when it suits them and who then reject it and advocate national sovereignty when it suits them better. Issues of economic policy coordination are issues of common interest, and the situation we are in today is unacceptable: on the US side, it has already been possible to implement two Paulson plans, while, in Europe, you tell us that we still need a few weeks to find something to say to the people of Europe, who are awaiting our responses. We all need to join forces, and the Commission has in its hands today the means with which to progress on the basis of the European Parliament's proposals. I hope that we will be heard and supported.
rapporteur. - (DE) Mr President, I would like to start where the prime minister left off. I believe that the flexibility shown by the Euro Zone and the 27 Member States in recent weeks is a very good start. It now needs to be developed further, and I have no doubt that, if the experience you have both brought to bear here is also accepted by the Member States, we will be on the right track.
I would like to thank everybody for their contributions. Mr Hoppenstedt quoted from the first debate on the euro, in which the euro was called a premature baby. Today, 10 years on, it has become a strapping young boy - the euro is a boy in my language, whereas the German mark was feminine - who got good marks all through primary school and is now going into secondary school. It remains to be seen whether he will continue to make it over the obstacles, but I am reasonably optimistic that he will succeed. When I hear from Mr Beazley that even the Conservatives in the United Kingdom are seriously considering joining the euro, that is quite a new perspective. All I can say to all that, of course, is that even the United Kingdom will not be able to join the euro for free: you will need to meet your obligations regarding the coordination and regulation of financial markets and comply with the necessary minimum harmonisation.
In that sense, we are on the right track. I would like to thank the Commission, and particularly Mr Almunia, and the President of the Eurogroup for their excellent cooperation. We will take you at your word regarding your suggestions. We want to work with you.
(Applause)
The debate is closed.
The vote will take place on Tuesday 18 November 2008 at 12 noon.